DEGREE.
This cause came on to be heard on this fourteenth day of February, 1883, upon the bill of complaint, the plea of the defendant, certified copies of original patent No. 68,332, granted to Elizabeth Adelaide Lake, August 27, 1867, and of the reissue of the same, No. 9,883, granted September 27,1881, to Elizabeth A. L. Hyatt, and argument of counsel; and thereupon it is ordered, adjudged, and decreed as follows, to-wit:
(1) That said reissued letters patent No. 9,883, upon which said bill of complaint is based, is invalid and of no effect, for these reasons: First, because said reissue contains matter not embraced in the original; second, because the claims in said reissue are broader than the claims of the original; third, because the patentee has been guilty of laches in permitting more than 11 years to lapse between the date of the original and that of the reissue.
(2) That said plea.be sustained, and said bill of complaint be dismissed.
(3) That the costs in this suit be assessed against the said complainant, and that an execution issue therefor as in a case at law.